Citation Nr: 1421709	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 
 


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012 at the St. Louis RO.  A transcript of those proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

A reasonable interpretation of the evidence supports the conclusion that the Veteran went ashore in the Republic of Vietnam during service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a Parkinson's disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including Parkinson's disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This provision has been interpreted as requiring the Veteran to have set foot within the land borders of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In making all determinations, the Board must fully consider the lay assertions of record.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Treatment records verify that the Veteran has been diagnosed with Parkinson's disease, which entails that the disability has manifested to a degree of 10 percent or more as required for presumptive service connection.  38 C.F.R. §§ 3.307(a)(6)(ii), 4.124a.  

The Veteran contends that his Parkinson's disease is due to exposure to herbicides incurred while he served aboard the USS Colonial from January 1965 to August 1967.  

The record confirms that the Colonial docked in Da Nang harbor to offload Marine elements between July 7 and July 10, 1965.  A Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  The Veteran has testified that he went ashore during the Marine landings to unload equipment and to attend a liberty activity on the beach.  

The Veteran is competent to describe the details of his assignments, including where he came ashore and when.  See Layno supra.  Furthermore, the Board does not find cause to doubt the Veteran's credibility as the Veteran's claim to have set foot in the Republic of Vietnam to unload equipment is generally consistent with the places, types and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

Accordingly, the Board accepts the Veteran's claim to have served within the land borders of the Republic of Vietnam and finds that he is therefore entitled to the presumption of service connection for Parkinson's disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


